Citation Nr: 1437272	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  06-28 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for post-operative residuals of a hysterectomy.

2.  Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel
INTRODUCTION

The Veteran served in the United States Coast Guard Reserve from July 1974 to September 2001.  She also served on active duty from September 2001 to May 2002, from February to September 2003, and from February to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

By the June 2005 rating decision, the RO, in relevant part, granted service connection for bilateral hearing loss, with a non-compensable evaluation, and denied service connection for residuals of a status-post hysterectomy.  In an August 2006 statement of the case (SOC) and an October 2008 supplemental statement of the case (SSOC), the RO continued the non-compensable rating and denial of service connection.  In February 2011, the Veteran testified before the Board at the RO in Oakland.  A transcript of the hearing is associated with the claims file.  In May 2012, the Board remanded the matters for additional development, to include a new VA audiological examination.  In November 2012, the agency of original jurisdiction (AOJ) issued a SSOC continuing the previous denials.  The case was then returned to the Board.

In December 2012, the Board notified the Veteran that the Veterans Law Judge before whom she had testified in February 2011 was no longer employed by the Board and informed her that, as a result, she could request a new Board hearing.  The Veteran elected to receive a new hearing at the RO in Oakland.  In August 2013, the Veteran testified before the Board with respect to the issues on appeal.  A transcript of the hearing is associated with the claims file.

As will be discussed below, the Board must again remand the appeal because the claims file does not reflect substantial compliance with the May 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, it does not appear that the AOJ has attempted to verify the Veteran's United States Coast Guard Reserve service dates, to include any periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), or obtain personnel records related to this service.  Such information is necessary to adjudicate the Veteran's claim for entitlement to service connection for residuals of a status-post hysterectomy.

Therefore, on remand, the AOJ must attempt to verify the Veteran's Coast Guard Reserve service dates, to include periods of ACDUTRA and INACDUTRA, and her duty status during such periods.  The Veteran's personnel records should also be requested.  Additionally, the Veteran must be sent a Veteran Claims Assistance Act (VCAA) notice letter to inform her of the information and evidence necessary to substantiate her claim based on Reserve duty service.

Increased Rating for Bilateral Hearing Loss

The Veteran contends that she is entitled to an extraschedular evaluation for her hearing loss disability because of difficulties she experiences at school, at the movies, and in restaurants, which diminish her quality of life.  Additionally, the Veteran has described experiencing ear pain so severe that she was prescribed medication.  Medical evidence of record reflects the Veteran began complaining of intermittent, sharp, bilateral ear pain in addition to hearing loss as early as February 2006.  In March 2009, an Ear, Nose, and Throat specialist diagnosed "geniculate (nervus intermedius) neuralgia."  In June 2009, a VA examiner noted that the Veteran's ear pain had been evaluated as geniculate neuralgia, but provided no opinion as to a medical association between the ear pain and her hearing loss.  In January 2010, the Veteran underwent another VA audiological examination, the report of which reflects continued complaint of bilateral intermittent ear pain.  The examiner, however, also provided no opinion as to the etiology of the symptoms.

In its May 2012 remand, the Board directed the AOJ to provide the Veteran with a VA audiological and/or medical examination, as appropriate, to ascertain the current nature and severity of her service-connected bilateral hearing loss disability.  Among other things, the examiner was directed to provide an opinion, with supporting rationale, as to the probability that the Veteran's bilateral ear pain is associated with her service-connected bilateral hearing loss.  The examiner was instructed to discuss the Veteran's diagnosis of geniculate neuralgia and her reported hearing difficulties in school, in restaurants, and at the movies.

The Veteran was afforded the requested audiological examination in June 2012; however, the examiner failed to substantially comply with the Board's remand directives.  Specifically, the examiner did not discuss the diagnosis of geniculate neuralgia and stated that he could not resolve whether the Veteran's ear pain was a symptom associated with her service-connected bilateral hearing loss without resort to mere speculation.  He stated that ear pain was outside the scope of his audiology practice.

Instead of providing the Veteran with a medical examination, which was appropriate in light of the audiologist's statement, the AOJ simply denied the Veteran's claim for increased rating.  Thus, neither the audiologist nor the AOJ complied with the Board's remand directives.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand."  Stegall, 11 Vet. App. At 270.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, "the Board itself errs in failing to insure compliance."  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the Veteran must be afforded an appropriate VA medical examination in support of this claim.

Service Connection for Residuals of a Status-Post Hysterectomy

The Veteran seeks service connection for residuals of a status-post hysterectomy, which was reportedly conducted in 1985, when she underwent a surgery to remove uterine fibroids.  The Veteran contends that her fibroids were caused by chronic yeast infections she experienced and reported while serving in the Coast Guard Reserves.  See February 2011 and August 2013 hearing transcripts.

A review of the medical evidence of record indicates that the Veteran has had a hysterectomy.  See, e.g., January 2009 VA treatment record (noting absence of cervix and uterus).  Additionally, a February 1985 report of medical examination from an annual reserve physical noted a globular mass on the Veteran's pelvic region, which the physician suspected was a cyst.

The Veteran contends that her chronic yeast infections and other gynecological problems during service were due to the heavy uniforms and protective gear she was required to wear when inspecting various ships and vessels.  She believes that her infections and other gynecological problems led to the development of fibroid cysts, the removal of which resulted in her hysterectomy in 1985.  See February 2011 hearing transcript at 19-24; see also August 2013 transcript at 4.

In light of the foregoing, the Board finds that the Veteran should be afforded a VA C&P examination in support of this claim.  Such an examination is necessary to properly adjudicate the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Board observes that although the Veteran provided releases to obtain medical records related to her hysterectomy from Alta Bates Medical Group and Dr. G.W., the claims folder does not contain any correspondence indicating that the AOJ actually attempted to obtain these records.  The November 2012 supplemental statement of the case noted that "Alta Bates Hospital" did not respond to a request; however, there is no evidence in the claims folder to support this assertion, including copies of any letters requesting records.

As noted in the previous remand, the duty to obtain records not in the custody of a Federal department or agency requires that VA make reasonable efforts to obtain those documents, generally consisting of an initial request and at least one follow-up request.  Although the AOJ may have indeed requested the above-identified records, there is no evidence of such action in the claims folder.  Thus, on remand, the AOJ must attempt to obtain these records, including at least one follow-up request, and provide documentation of its efforts in the claims folder.

Accordingly, this case is REMANDED to the AOJ for the following actions:

1.  Send the Veteran a new VCAA notice letter to specifically inform her of the information and evidence necessary to substantiate her claim for service connection based on Reserve duty service, to include based on periods of ACDUTRA and INACDUTRA. The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with his file.

2.  Contact the Commander, Personnel Service Center, U.S. Coast Guard, or other appropriate source, and request the following:

(a) Verification of all periods of ACDUTRA and INACDUTRA service with the Coast Guard Reserves, including verification of the Veteran's duty status during such periods; and

(b)  All service personnel records with respect to the Veteran's service with the Coast Guard Reserves.

All actions to obtain this data, and any responses received, must be fully documented in the claims folder.  The Veteran and her representative should be notified of unsuccessful efforts in this regard to provide them the opportunity to obtain and submit records for VA review.

3.  Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private).  This development specifically includes private records from Alta Bates Medical Group in Berkley, California, from 1985, and records from Dr. G.W., all of which relate to her claim for service connection for residuals of a status-post hysterectomy.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

If such efforts yield negative results, a notation to that effect should be inserted in the file.  The notation must outline the efforts undertaken.  The Veteran and her representative should be notified of unsuccessful efforts in this regard to provide them the opportunity to obtain and submit records for VA review.  

4.  After accomplishing the above actions, schedule the Veteran for an appropriate VA medical examination to ascertain the nature and severity of her bilateral hearing loss disability and ear pain.  Audiometric testing and speech discrimination testing by use of the Maryland CNC test should be performed.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's bilateral hearing loss.  If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's hearing loss, such a conclusion should be explained in detail.

As part of the examination, the examiner is requested to also address the following matters: 

(a)  In addition to addressing audiometric results, describe the functional effects caused by the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The examiner is specifically requested to address her reported difficulty hearing in school, in restaurants, and at the movies.

(b)  The examiner is requested to provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's ear pain is a symptom associated with her service-connected bilateral hearing loss.  In this regard, the examiner is directed to discuss the assessment of geniculate neuralgia.  Any required medical examination should be conducted, as found appropriate.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Also, schedule the Veteran for a VA examination by a suitably qualified physician to determine the nature and etiology of the Veteran's fibroid cysts, which were surgically removed in 1985, while the Veteran was a member of the Coast Guard Reserve.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be provided to and reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's fibroid cysts were caused by or are otherwise related to the Veteran's service in the Coast Guard Reserves.  A rationale must be provided for all opinions expressed.

In offering this opinion, the examiner is specifically requested to address the Veteran's theory that her chronic yeast infections and other gynecological problems during service caused her fibroids, the removal of which resulted in a hysterectomy.  The examiner must also comment on any statements from the Veteran regarding the onset and chronicity of symptoms.  The medical reasons for accepting or rejecting the Veteran's report should be set forth in detail.

If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Finally, after completing the above actions, and any other development deemed necessary, readjudicate the issues on appeal, to include addressing whether an extraschedular rating is warranted for the service-connected bilateral hearing loss, based on the entirety of the evidence.  If a benefit sought on appeal is not granted, the Veteran and her representative should be provided with a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

